 



Exhibit 10.46

         
Copyright, published by
  Adopted by   Issued by
The Baltic and International Maritime Council
  International Support Vessel Owners’   The Documentary Committee of
(BIMCO), Copenhagen
  Association (ISDA), London   The Baltic and International Maritime Council
(BIMCO), Copenhagen
September 1989
      (First edition published 1975)
REVISED 1989

                   

--------------------------------------------------------------------------------

               
1. 
Place and date     UNIFORM TIME CHARTER PARTY     (STAMP) [d13484d1348406.gif]

        FOR OFFSHORE SERVICE VESSELS     CARDINGTON ENGLAND, 28 JANUARY 2004    
CODE NAME: “SUPPLYTIME 89”    

                PART I
 
                 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

2. 
Owners/Place of business (full style, address and telex/telefax no.) (Cl. 1(a))
  3.  Charterers/Place of business (full style, address and telex/telefax no.)
(Cl. 1(a))
 
                  CABLE SHIPPING INC.
60 BROAD STREET
MONROVIA
LIBERIA   TORCH OFFSHORE INC.
401 WHITNEY AVENUE, SUITE 400
GRETNA
LOUISIANA 70056
USA
 
                 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

4. 
Vessel’s name (Cl. 1(a))   5.  Date of delivery (Cl. 2(a))   6.  Cancelling date
(Cl. 2(a) and (c))
 
                  MIDNIGHT HUNTER     30 JANUARY 2004   10 FEBRUARY 2004
 
                 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

7. 
Port of place of delivery (Cl. 2(a))   8.  Port or place of redelivery/notice of
redelivery (Cl. 2(d))
 
                 

       

--------------------------------------------------------------------------------

    ALONGSIDE NEW ORLEANS PORT     (i)  Port or place of delivery
 
                 

        ALONGSIDE NEW ORLEANS PORT      
 
                 

       

--------------------------------------------------------------------------------

 

        (ii) Number of days notice of redelivery      
 
                 

        30 DAYS APPROX/15-10-5-3-2-1 DEFINITE DAYS  
 
                 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

9. 
Period of hire (Cl. 1(a))   10.  Extension of period of hire (optional) (Cl.
1(b))
 
                 

       

--------------------------------------------------------------------------------

 

FROM VESSEL’S DELIVERY UNTIL 2ND SEPTEMBER 2005     (i) Period of extension    
 
 
                 

        3 x 6 MONTHS (SEE ALSO BOX 20)
 
                 

       

--------------------------------------------------------------------------------

 

        (ii) Advance notice for declaration of option (days)
 
                 

        1ST OPTION TO BE DECLARED BY 30 APRIL 2005, 2ND OPTION TO BE DECLARED BY
2ND SEPTEMBER 2005, 3RD OPTION TO BE DECLARED BY 2ND MARCH 2006.
 
                 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

11. 
Automatic extension period to complete voyage or well (Cl. 1(c))   12. 
Mobilisation charge (lump sum and when due) (Cl. 2.(b)(i))
 
                 


--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

(i)  Voyage or well (state which)   (i) Lump sum
 
                 

  AS REQUIRED FOR WORK IN PROGRESS       N/A      
 
                 


--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

(ii)  Maximum extension period (state number of days)     (ii)  When due
 
                 

  30 DAYS       N/A      
 
                 

   

--------------------------------------------------------------------------------

 

      13.  Port of place of mobilisation (CI.2(b)(i))
 
                 

          N/A      
 
                 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

14. 
Early termination of charter (state amount of hire paybale) (Cl. 26(a))   15. 
Number of days’ notice of early termination
(Cl. 26(a)   16.  Demobilisation charge (lump sum) (Cl. 2(e) and Cl. 26(e))
 
                 

  N/A       N/A     N/A
 
                 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

17. 
Area of operation (Cl. 5(a))   18.  Employment of vessel restricted to (state
nature of service(s)) (Cl. 5(a))
 
                  WORLD WIDE WITHIN INSTITUTE WARRANTY LIMITS   AS SUPPORT FOR
PIPELAY, SUBSEA CONSTRUCTION AND OIL FIELD MAINTENANCE OPERATIONS, ALL
ACTIVITIES TO BE INCLUSIVE OF DIVING, ROV AND SURVEY, AS DIRECTED BY THE
CHARTERERS, BUT ALWAYS WITHIN THE SAFE CAPABILITIES AND CAPACITIES OF THE VESSEL

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(continued)





--------------------------------------------------------------------------------



 



         
(continued)
  “SUPPLYTIME 89” Uniform Time Charter Party for Offshore Service Vessels   PART
I

                       

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
19. 
Charter hire (state rate and currency) (Cl. 10(a) and (d))   20.  Extension hire
(if agreed, state rate) (Cl. 10(b))
 
                      US DOLLARS 14,500.00 PER DAY   US DOLLARS 19,500.00 PER
DAY
 
                      (see also Clause 51)              
 
                     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
21. 
Invoicing for hire and other payments (Cl. 10(d))   22.  Payments (state mode
and place of payment; also state beneficiary and bank account) (Cl. 10(e))
 
                       

--------------------------------------------------------------------------------

           

(i) state whether to be issued in advance of arrears   TO BE ADVISED LATER

HIRE TO BE INVOICED IN ADVANCE ON 1ST DAY OF EACH MONTH WORKED, FOR PAYMENT ON
THE 5TH DAY OF THE FOLLOWING MONTH, EXCEPT 1ST MONTH’S HIRE WHERE INVOICE ON DAY
OF DELIVERY AND PAID ON THE 5TH DAY OF THE FOLLOWING MONTH.            
 
                       

--------------------------------------------------------------------------------

           

(ii)  state to whom to be issued if addressee other than stated in Box 2        
   
 
                     

N/A                  
 
                       

--------------------------------------------------------------------------------

           

(iii)  state to whom to be issued if addressee other than stated in Box 3      
     
 
                     

N/A                  
 
                     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
23. 
Payment of hire, bunker invoices and disbursements for Charterers’ account
(state maximum number of days) (Cl. 10(e))   24.  Interest rate payable (Cl.
10(e))   25.  Maximum audit period (Cl. 10(f))
 
                      HIRE PAYABLE AS PER 21(i) ABOVE   LIBOR PLUS 2 PER CENT  
4 MONTHS
 
                     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
26. 
Meals (state rate agreed)(Cl. 5(c)(i))   27.  Accommodation (state rate agreed)
(Cl. 5(c)(i))   28.  Mutual Waiver of Recourse (optional, state whether
applicable)(Cl. 12(f))
 
                     

N/A (SEE CLS. 50)   N/A (SEE CLS. 50)   N/A      
 
                     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
29. 
Sublet (state amount of daily increment to charter hire)(Cl. 17(b))   30. War
(state name of countries)(Cl. 19(e))
 
                      SEE PART II, CLAUSE 17     NATO COUNTRIES      
 
                     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
31. 
General average (place of settlement — only to be filled in if other than
London)(Cl. 21)   32.  Breakdown (state period)(Cl. 26(b)(v))
 
                      LONDON         30 DAYS      
 
                     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
33. 
Law and arbitration (state Cl. 31(a) or 31(b) or 31(c), as agreed; if Cl. 31(c)
agreed also state place of arbitration)(Cl. 31)   34.  Numbers of additional
clauses covering special provisions, if agreed
 
                      ENGLISH LAW, ARBITRATION IN LONDON   37/53 INCLUSIVE,
ANNEXES A, B, C & D ENCLOSED FORM AN INTEGRAL PART OF THIS CHARTER PARTY
 
                     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
35. 
Names and addresses for notices and other communications required to be given by
the Owners (Cl. 28)   36.  Names and addresses for notices and other
communications required to be given by the Charterers (Cl. 28)
 
                      SEE CLS. 48         SEE CLS. 48    
 
                     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
 
                      It is mutually agreed that this Contract shall be
performed subject to the conditions contained in the Charter consisting of PART
I, including additional clauses if any agreed and stated in Box 34, and PART II
as well as ANNEX “A” and ANNEX “B” as annexed to this Charter. In the event of a
conflict of conditions, the provisions of PART I shall prevail over those of
PART II and ANNEX “A” and ANNEX “B” to the extent of such conflict but no
further. ANNEX “C” as annexed to this Charter is optional and shall only apply
if expressly agreed and stated in Box 28.
 
                     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  Signature (Owners)   Signature (Charterers)
 
                     

/s/ (ILLEGIBLE)           /s/ (ILLEGIBLE)      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

Printed and sold by Fr. G. Krudzon Ltd., 68 Toldbodgade, DK-1253 Copenhagen K,
Telfax +45 33 93 11 84 by authority of the Baltic and International Maritime
Conference (BIMCO), Copenagen.





--------------------------------------------------------------------------------



 



PART II
“SUPPLYTIME 89” Uniform Time Charter Party for Offshore Service Vessels



1.   Period   (a)   The Owners stated in Box 2 let and the Charterers stated in
Box 3 hire the Vessel named in Box 4, as specified in ANNEX “A” (hereinafter
referred to as “the Vessel”), for the period as stated in Box 9 from the time
the Vessel is delivered to the Charterers.   (b)   Subject to Clause 10(b), the
Charterers have the option to extend the Charter Period in direct continuation
for the period stated in Box 10(i), but such an option must be declared in
accordance with Box 10(ii).   (c)   The Charter Period shall automatically be
extended for the time required to complete the voyage or well (whichever is
stated in Box 11(i)) in progress, such time not to exceed the period stated in
Box 11(ii).   2.   Delivery and Redelivery   (a)   Delivery. — Subject to
sub-clause (b) of this Clause the Vessel shall be delivered by the Owners free
of cargo and with clean tanks at any time between the date stated in Box 5 and
the date stated in Box 6 at the port or place stated in Box 7 where the Vessel
can safely lie always afloat.   (b)   Mobilisation. — (i) The Charterers shall
pay a lump sum as stated in Box 12 without discount by way of mobilisation
charge in consideration of the Owners giving delivery at the port or place
stated in Box 7. The mobilisation charge shall not be affected by any change in
the port or place of mobilisation from that stated in Box 13.

(ii) Should the Owners agree to the Vessel loading and transporting cargo and/or
undertaking any other service for the Charterers en route to the port of
delivery or from the port of redelivery, then all terms and conditions of this
Charter Party shall apply to such loading and transporting and/or other service
exactly as if performed during the Charter Period excepting only that any lump
sum freight agreed in respect thereof shall be payable on shipment or
commencement of the service as the case may be, the Vessel and/or goods lost or
not lost.



(c)   Cancelling. — If the Vessel is not delivered by midnight local time on the
cancelling date stated in Box 6, the Charterers shall be entitled to cancel this
Charter Party. However, if despite the exercise of due diligence by the Owners,
the Owners will be unable to deliver the Vessel by the cancelling date, they may
give notice in writing to the Charterers at any time prior to the delivery date
as stated in Box 5, and shall state in such notice the date by which they will
be able to deliver the Vessel. The Charterers may within 24 hours of receipt of
such notice give notice in writing to the Owners cancelling this Charter Party.
If the Charterers do not give such notice, then the later date specified in the
Owners’ notice shall be substituted for the cancelling date for all the purposes
of this Charter Party. In the event the Charterers cancel the Charter Party, it
shall terminate on terms that neither party shall be liable to the other for any
losses incurred by reason of the non-delivery of the Vessel or the cancellation
of the Charter Party.   (d)   Redelivery. — The Vessel shall be redelivered on
the expiration or earlier termination of this Charter Party free of cargo and
Charterers equipment and with clean tanks at the port or place as stated in Box
8(i) or such other port or place as may be mutually agreed. The Charterers shall
give not less than the number of days notice in writing of their intention to
redeliver the Vessel, as stated in Box 8(ii).   (e)   Demobilisation. — The
Charterers shall pay a lump sum without discount in the amount as stated in
Box16 by way of demobilisation charge which amount shall be paid on the
expiration or on earlier termination of this Charter Party.   3.   Condition of
Vessel   (a)   The Owners undertake that at the date of delivery under this
Charter Party the Vessel shall be of the description and classification as
specified in ANNEX “A”, attached hereto, and undertake to so maintain the Vessel
during the period of service under this Charter Party.   (b)   The Owners shall
before and at the date of delivery of the Vessel and throughout the Charter
Period exercise due diligence to make and maintain the Vessel tight, staunch,
strong in good order and condition and, without prejudice to the generality of
the foregoing, in every way fit to operate effectively at all times for the
services as stated in Clause 5.   4.   Survey       The Owners shall appoint
either the ship’s Captain or other employee and the Charterers shall jointly
appoint an independent surveyor or other employee for the purpose of jointly
determining and agreeing in writing the condition of the Vessel, any anchor
handling and towing equipment specified in Section 5 of ANNEX “A”, and the
quality and quantity of fuel, lubricants and water at the time of delivery and
redelivery hereunder. The Owners and the Charterers shall jointly share the time
and expense of such surveys.   5.   Employment and Area of Operation   (a)   The
Vessel shall be employed in offshore activities which are lawful in accordance
with the law of the place of the Vessel’s flag and/or registration and of the
place of operation. Such activities shall be restricted to the service(s) as
stated in Box 18, and to voyages between any good and safe port or place and any
place or offshore unit where the Vessel can safely lie always afloat within the
Area of Operation as stated in Box 17 which shall always be within Institute
Warranty Limits and which shall in no circumstances be exceeded without prior
agreement and adjustment of the Hire and in accordance with such other terms as
appropriate to be agreed; provided always that the Charterers do not warrant the
safety of any such port or place or offshore unit but shall exercise due
diligence in issuing their orders to the Vessel as if the Vessel were their own
property and having regard to her capabilities and the nature of her employment.
Unless otherwise agreed, the Vessel shall not be employed as a diving platform.
  (b)   Relevant permission and licences from responsible authorities for the
Vessel to enter, work in and leave the Area of Operation shall be obtained by
the Charterers and the Owners shall assist, if necessary, in every way possible
to secure such permission and licences.   (c)   The Vessel’s Space. — The whole
reach and burden and decks of the Vessel shall throughout the Charter Period be
at the Charterers’ disposal reserving proper and sufficient space for the
Vessel’s Master, Officers, Crew, tackle, apparel, furniture, provisions and
stores. The Charterers shall be entitled to carry, so far as space is available
and for their purposes in connection with their operations.

(i) Persons other than crew members, other than fare paying, and for such
purposes to make use of the Vessel’s available accommodation not being used on
the voyage by the Vessel’s Crew. The Owners shall provide suitable provisions
and requisites for such persons for which the Charterers shall pay at the rate
as stated in Box 26 per meal and at the rate as stated in Box 27 per day for the
provision of bedding and services for persons using berth accommodation (see
also cls. 50).

(ii) Lawful cargo whether carried on or under deck.

(iii) Explosives and dangerous cargo, whether in bulk or packaged, provided
proper notification has been given and such cargo is marked and packed in
accordance with the national regulations of the Vessel and/or the International
Maritime Dangerous Goods Code and/or other pertinent regulations. Failing such
proper notification, marking or packing the Charterers shall indemnify the
Owners in respect of any loss, damage or liability whatsoever and howsoever
arising therefrom. The Charterers accept responsibility for any additional
expenses (including reinstatement expenses) incurred by the Owners in relation
to the carriage of explosives and dangerous cargo.

(iv) Hazardous and noxious substances, subject to Clause 12(g), proper
notification and any pertinent regulations.



(d)   Laying-up of Vessel. — The Charterers shall have the option of laying up
the Vessel at an agreed safe port or place for all or any portion of the Charter
Period in which case the Hire hereunder shall continue to be paid but, if the
period of such lay-up exceeds 30 consecutive days there shall be credited
against such Hire the amount which the Owners shall reasonably have saved by way
of reduction in expenses and overheads as a result of the lay-up of the Vessel.
  6.   Master and Crew   (a)   (i) The Master shall carry out his duties
promptly and the Vessel shall render all reasonable services within her
capabilities by day and by night and at such times and on such schedules as the
Charterers may reasonably require without any obligations of the Charterers to
pay to the Owners or the Master,

 



--------------------------------------------------------------------------------



 



PART II
“SUPPLYTIME 89” Uniform Time Charter Party for Offshore Service Vessels

Officers or the Crew of the Vessel any excess or overtime payments.

The Charterers shall furnish the Master with all instructions and sailing
directions and the Master and Engineer shall keep full and correct logs
accessible to the Charterers or their agents.

(ii) The Master shall sign cargo documents as and in the form presented, the
same, however, not to be Bills of Lading, but receipts which shall be
non-negotiable documents and shall be marked as such. The Charterers shall
indemnify the Owners against all consequences and liabilities arising from the
Master, Officers or agents signing, under the direction of the Charterers, those
cargo documents or other documents inconsistent with this Charter Party or from
any irregularity in the papers supplied by the Charterers or their agents.



(b)   The Vessel’s Crew if required by Charterers will connect and disconnect
electric cables, fuel, water and pneumatic hoses when placed on board the Vessel
in port as well as alongside the offshore units; will operate the machinery on
board the Vessel for loading and unloading cargoes; and will hook and unhook
cargo on board the Vessel when loading or discharging alongside offshore units.
If the port regulations or the seamen and/or labour unions do not permit the
Crew of the Vessel to carry out any of this work, then the Charterers shall
make, at their own expense, whatever other arrangements may be necessary, always
under the direction of the Master.   (c)   If the Charterers have reason to be
dissatisfied with the conduct of the Master or any Officer or member of the
Crew, the Owners on receiving particulars of the complaint shall promptly
investigate the matter and if the complaint proves to be well founded, the
Owners shall as soon as reasonably possible make appropriate changes in the
appointment.   (d)   The entire operation, navigation, and management of the
Vessel shall be in the exclusive control and command of the Owners, their
Master, Officers and Crew. The Vessel will be operated and the services
hereunder will be rendered as requested by the Charterers, subject always to the
exclusive right of the Owners or the Master of the Vessel to determine whether
operation of the Vessel may be safely undertaken. In the performance of the
Charter Party, the Owners are deemed to be an independent contractor, the
Charterers being concerned only with the results of the services performed.   7.
  Owners to Provide   (a)   The Owners shall provide and pay for all provisions,
wages and all other expenses of the Master, Officers and Crew; all maintenance
and repair of the Vessel’s hull, machinery and equipment as specified in ANNEX
“A”; also, except as otherwise provided in this Charter Party, for all insurance
on the Vessel, all dues and charges directly related to the Vessel’s flag and/or
registration, all deck, cabin and engine room stores, cordage required for
ordinary ship’s purposes mooring alongside in harbour, and all fumigation
expenses and de-ratisation certificates. The Owners’ obligations under this
Clause extend to cover all liabilities for consular charges appertaining to the
Master, Officers and Crew, customs or import duties arising at any time during
the performance of this Charter Party in relation to the personal effects of the
Master, Officers and Crew, and in relation to the stores, provisions and other
matters as aforesaid which the Owners are to provide and/or pay for and the
Owners shall refund to the Charterers any sums they or their agents may have
paid or been compelled to pay in respect of such liability.   (b)   On delivery
the Vessel shall be equipped, if appropriate, at the Owners’ expense with any
towing and anchor handling equipment specified in Section 5(b) of ANNEX “A”. If
during the Charter Period any such equipment becomes lost, damaged or
unserviceable, other than as a result of the Owners’ negligence, the Charterers
shall either provide, or direct the Owners to provide, an equivalent replacement
at the Charterers’ expense.   8.   Charterers to Provide   (a)   While the
Vessel is on hire the Charterers shall provide and pay for all fuel, lubricants,
water, provisions, catering and accommodation services, dispersants,
fire–fighting foam and transport thereof, port charges, pilotage and boatmen and
canal steersmen (whether compulsory or not), launch hire (unless incurred in
connection with the Owners’ business), light dues, tug assistance, canal, dock,
harbour, tonnage and other dues and charges, agencies and commissions incurred
on the Charterers’ business, costs for security or other watchmen, and of
quarantine (if occasioned by the nature of the cargo carried or the ports
visited whilst employed under this Charter Party but not otherwise). (See also
clauses 42 and 50).   (b)   At all times the Charterers shall provide and pay
for the loading and unloading of cargoes so far as not done by the Vessel’s
crew, cleaning of cargo tanks, all necessary dunnage, uprights and shoring
equipment for securing deck cargo, all cordage except as to be provided by the
Owners, all ropes, slings and special runners (including bulk cargo discharge
hoses) actually used for loading and discharging, inert gas required for the
protection of cargo, and electrodes used for offshore works, and shall reimburse
the Owners for the actual cost of replacement of special mooring lines to
offshore units, wires, nylon spring lines etc. used for offshore works, all hose
connections and adaptors, and further, shall refill oxygen/acetylene bottles
used for offshore works.   (c)   The Charterers shall pay for customs duties,
all permits, import duties (including costs involved in establishing temporary
or permanent importation bonds), and clearance expenses, both for the Vessel
and/or equipment, required for or arising out of this Charter Party.   9.  
Bunkers       Unless otherwise agreed, the Vessel shall be delivered with
bunkers and lubricants as on board and redelivered with sufficient bunkers to
reach the next bunkering stage en route to her next port of call. The Charterers
upon delivery and the Owners upon redelivery shall take over and pay for the
bunkers and lubricants on board at the prices prevailing at the times and ports
of delivery and redelivery.   10.   Hire and Payments   (a)   Hire. — The
Charterers shall pay Hire for the Vessel at the rate stated in Box 19 per day or
pro rata for part thereof from the time that the Vessel is delivered to the
Charterers end of the rig-up period pursuant to Clause 51 until the expiration
or earlier termination of this Charter Party. Charterers shall pay hire during
the rig-up period at the rate specified in Clause 51.   (b)   Extension Hire. —
If the option to extend the Charter Period under Clause 1(b) is exercised, Hire
for such extension shall, unless stated in Box 20, be mutually agreed between
the Owners and the Charterers.   (c)   Adjustment of Hire. — The rate of hire
shall be adjusted to reflect documented changes, after the date of entering into
the Charter Party or the date of commencement of employment, whichever is
earlier, in the Owners’ costs arising from changes in the Charterers’
requirements or regulations governing the Vessel and/or its Crew or this Charter
Party.   (d)   Invoicing. — All invoices shall be issued in the contract
currency stated in Box 19. In respect of reimbursable expenses incurred in
currencies other than the contract currency, the rate of exchange into the
contract currency shall be that quoted by the Central Bank of the country of
such other currency as at the date of the Owners’ invoice. Invoices covering
Hire and any other payments due shall be issued monthly as stated in Box 21(i)
or at the expiration or earlier termination of this Charter Party.
Notwithstanding the foregoing, bunkers and lubricants on board at delivery shall
be invoiced at the time of delivery.   (e)   Payments. — Payments of Hire,
bunker invoices and disbursements for the Charterers’ account shall be received
as stipulated in Box 21 within the number of days stated in Box 23 from the date
of receipt of the invoice. Payment shall be made in the contract currency in
full without discount to the account stated in Box 22.       However any
advances for disbursements made on behalf of and approved by the Owners may be
deducted from Hire due.       If payment is not received by the Owners within 5
banking days following the due date the Owners are entitled to charge interest
at the rate stated in Box 24 on the amount outstanding from and including the
due date until payment is received.       Where an invoice is disputed, the
Charterers shall in any event pay the undisputed portion of the invoice but
shall be entitled to withhold payment of the disputed portion provided that such
portion is reasonably disputed and the Charterers specify such reason. Interest
will be chargeable at the rate stated in Box 24 on such disputed amounts where
resolved in favour of the Owners. Should the Owners prove the validity of the
disputed portion of the invoice, balance payment shall be received by the Owners
within 5 banking days after the dispute is resolved. Should the Charterers’
claim be valid, a corrected invoice shall be issued by the Owners.       In
default of payment as herein specified, the Owners may require the Charterers to
make payment of the amount due within 5 banking days of receipt

 



--------------------------------------------------------------------------------



 



PART II
“SUPPLYTIME 89” Uniform Time Charter Party for Offshore Service Vessels



    of notification from the Owners; failing which the Owners shall have the
right to withdraw the Vessel without prejudice to any claim the Owners may have
against the Charterers under this Charter Party.       While payment remains due
the Owners shall be entitled to suspend the performance of any and all of their
obligations hereunder and shall have no responsibility whatsoever for any
consequences thereof, in respect of which the Charterers hereby indemnify the
Owners, and Hire shall continue to accrue and any extra expenses resulting from
such suspension shall be for the Charterers’ account.   (f)   Audit. — The
Charterers shall have the right to appoint an independent chartered accountant
to audit the Owners’ books directly related to work performed under this Charter
Party at any time after the conclusion of the Charter Party, up to the expiry of
the period stated in Box 25, to determine the validity of the Owners’ charges
hereunder. The Owners undertake to make their records available for such
purposes at their principal place of business during normal working hours. Any
discrepancies discovered in payments made shall be promptly resolved by invoice
or credit as appropriate.   11.   Suspension of Hire   (a)   If as a result of
any deficiency of Crew or of the Owners’ stores, strike of Master, Officers and
Crew, breakdown of or any other matter affecting Owners’ equipment, machinery,
damage to hull or other accidents to the Vessel, the Vessel is prevented from
working, no Hire shall be payable in respect of any time lost and any Hire paid
in advance shall be adjusted accordingly provided always however that Hire shall
not cease in the event of the Vessel being prevented from working as aforesaid
as a result of:

(i) the carriage of cargo as noted in Clause 5(c)(iii) and (iv);

(ii) quarantine or risk of quarantine unless caused by the Master, Officers or
Crew having communication with the shore at any infected area not in connection
with the employment of the Vessel without the consent or the instructions of the
Charterers;

(iii) deviation from her Charter Party duties or exposure to abnormal risks at
the request of the Charterers;

(iv) detention in consequence of being driven into port or to anchorage through
stress of weather or trading to shallow harbours or to river or ports with bars
or suffering an accident to her cargo, when the expenses resulting from such
detention shall be for the Charterers’ account howsoever incurred;

(v) detention or damage by ice;

(vi) any act or omission of the Charterers, their servants or agents.



(b)   Liability for Vessel not Working. — The Owners’ liability for any loss,
damage or delay sustained by the Charterers as a result of the Vessel being
prevented from working by any cause whatsoever shall be limited to suspension of
hire.   (c)   Maintenance and Drydocking. — Notwithstanding sub-clause
(a) hereof, the Charterers shall grant the Owners a maximum of 24 hours on hire,
which shall be cumulative, per month or pro rata for part of a month from the
commencement of the Charter Period for maintenance and repairs including
drydocking (hereinafter referred to as “maintenance allowance”).       The
Vessel shall be drydocked at regular intervals. The Charterers shall place the
Vessel at the Owners’ disposal clean of cargo, at a port (to be nominated by the
Owners at a later date) having facilities suitable to the Owners for the purpose
of such drydocking.       During reasonable voyage time taken in transits
between such port and Area of Operation the Vessel shall be on hire and such
time shall not be counted against the accumulated maintenance allowance.      
Hire shall be suspended during any time taken in maintenance repairs and
drydocking in excess of the accumulated maintenance allowance.       In the
event of less time being taken by the Owners for repairs and drydocking or,
alternatively, the Charterers not making the Vessel available for all or part of
this time, the Charterers shall, upon expiration or earlier termination of the
Charter Party, pay the equivalent of the daily rate of Hire then prevailing in
addition to Hire otherwise due under this Charter Party in respect of all such
time not so taken or made available.       Upon commencement of the Charter
Period, the Owners agree to furnish the Charterers with the Owners’ proposed
drydocking schedule and the Charterers agree to make every reasonable effort to
assist the Owners in adhering to such predetermined drydocking schedule for the
Vessel (see also cls 38).   12.   Liabilities and Indemnities   (a)   Owners. —
Notwithstanding anything else contained in this Charter Party excepting Clauses
5(c)(iii), 7(b), 8(b), 12(g), 15(c) and 21, the Charterers shall not be
responsible for loss of or damage to the property of the Owners or of their
contractors and sub-contractors, including the Vessel, or for personal injury or
death of the employees of the Owners or of their contractors and
sub-contractors, arising out of or in any way connected with the performance of
this Charter Party, even if such loss, damage, injury or death is caused wholly
or partially by the act, neglect, or default of the Charterers, their employees,
contractors or sub-contractors, and even if such loss, damage, injury or death
is caused wholly or partially by unseaworthiness of any vessel; and the Owners
shall indemnify, protect, defend and hold harmless the Charterers from any and
against all claims, costs, expenses, actions, proceedings, suits, demands and
liabilities whatsoever arising out of or in connection with such loss, damage,
personal injury or death.   (b)   Charterers. — Notwithstanding anything else
contained in this Charter Party excepting Clause 21, the Owners shall not be
responsible for loss of, damage to, or any liability arising out of anything
towed by the Vessel, any cargo laden upon or carried by the Vessel or her tow,
the property of the Charterers or of their contractors and sub-contractors,
including their offshore units, or for personal injury or death of the employees
of the Charterers or of their contractors and sub-contractor” (other than the
Owners and their contractors and sub-contractors) or of anyone on board anything
towed by the Vessel, arising out of or in any way connected with the performance
of this Charter Party, even if such loss, damage, liability, injury or death is
caused wholly or partially by the act, neglect or default of the Owners, their
employees, contractors or sub-contractors, and even if such loss, damage,
liability, injury or death is caused wholly or partially by the unseaworthiness
of any vessel; and the Charterers shall indemnify, protect, defend and hold
harmless the Owners from any and against all claims, costs, expenses, actions,
proceedings, suits, demands, and liabilities whatsoever arising out of or in
connection with such loss, damage, liability, personal injury or death.   (c)  
Consequential Damages. — Neither party shall be liable to the other for, and
each party hereby agrees to protect, defend and indemnify the other against, any
consequential damages whatsoever arising out of or in connection with the
performance or non-performance of this Charter Party, including, but not limited
to, loss of use, loss of profits, shut-in or loss of production and cost of
insurance.   (d)   Limitations. — Nothing contained in this Charter Party shall
be construed or held to deprive the Owners or the Charterers, as against any
person or party, including as against each other, of any right to claim
limitation of liability provided by any applicable law, statute or convention,
save that nothing in this Charter Party shall create any right to limit
liability. Where the Owners or the Charterers may seek an indemnity under the
provisions of this Charter Party or against each other in respect of a claim
brought by a third party, the Owners or the Charterers shall seek to limit their
liability against such third party.   (e)   Himalaya Clause. — (i) All
exceptions, exemptions, defences, immunities, limitations of liability,
indemnities, privileges and conditions granted or provided by this Charter Party
or by any applicable statute, rule or regulation for the benefit of the
Charterers shall also apply to and be for the benefit of the Charterers’ parent,
affiliated, related and subsidiary companies; the Charterers’ contractors,
sub-contractors, clients, joint venturers and joint interest owners (always with
respect to the job or project on which the Vessel is employed); their respective
employees and their respective underwriters.

(ii) All exceptions, exemptions, defences, immunities, limitations of liability,
indemnities, privileges and conditions granted or provided by this Charter Party
or by any applicable statute, rule or regulation for the benefit of the Owners
shall also apply to and be for the benefit of the Owners’ parent, affiliated,
related and subsidiary companies, the Owners’ sub-contractors, the Vessel, its
Master, Officers and Crew, its registered owner, its operator, its demise
charterer(s), their respective employees and their respective underwriters.

(iii) The Owners or the Charterers shall be deemed to be acting as agent or
trustee of and for the benefit of all such persons and parties set forth above,
but only for the limited purpose of contracting for the extension of such
benefits to such persons and parties.



(f)   Mutual Waiver of Recourse (Optional, only applicable if stated in Box 28,
but regardless of whether this option is exercised the other provisions of
Clause 12

 



--------------------------------------------------------------------------------



 



PART II
“SUPPLYTIME 89” Uniform Time Charter Party for Offshore Service Vessels



    shall apply and shall be paramount)       In order to avoid disputes
regarding liability for personal injury or death of employees or for loss of or
damage to property, the Owners and the Charterers have entered into, or by this
Charter Party agree to enter into, an Agreement for Mutual Indemnity and Waiver
of Recourse (in a form substantially similar to that specified in ANNEX “C”)
between the Owners, the Charterers and the various contractors and
sub-contractors of the Charterers.   (g)   Hazardous and Noxious Substances. —
Notwithstanding any other provision of this Charter Party to the contrary, the
Charterers shall always be responsible for any losses, damages or liabilities
suffered by the Owners, their employees, contractors or sub-contractors, by the
Charterers, or by third parties, with respect to the Vessel or other property,
personal injury or death, pollution or otherwise, which losses, damages or
liabilities are caused, directly or indirectly, as a result of the Vessel’s
carriage of any hazardous and noxious substances in whatever form as ordered by
the Charterers, and the Charterers shall defend, indemnify the Owners and hold
the Owners harmless for any expense, loss or liability whatsoever or howsoever
arising with respect to the carriage of hazardous or noxious substances.   13.  
Pollution   (a)   Except as otherwise provided for in Clause 15(c)(iii), the
Owners shall be liable for, and agree to indemnify, defend and hold harmless the
Charterers against, all claims, costs, expenses, actions, proceedings, suits,
demands and liabilities whatsoever arising out of actual or potential pollution
damage in connection with the performance of this Charter Party and the cost of
cleanup or control thereof arising from acts or omissions of the Owners or their
personnel which cause or allow discharge, spills or leaks from the Vessel,
except as may emanate from cargo and/or Charterers equipment thereon or therein.
  (b)   The Charterers shall be liable for and agree to indemnify, defend and
hold harmless the Owners from all claims, costs, expenses, actions, proceedings,
suits, demands, liabilities, loss or damage whatsoever arising out of or
resulting from any other actual or potential pollution damage in connection with
the performance of this Charter Party, even where caused wholly or partially by
the act, neglect or default of the Owners, their employees, contractors or
sub-contractors or by the unseaworthiness of the Vessel.   14.   Insurance   (a)
  (i) The Owners shall procure and maintain in effect for the duration of this
Charter Party, with reputable insurers, the insurances set forth in ANNEX “B”.
Policy limits shall not be less than those indicated. Reasonable deductibles are
acceptable and shall be for the account of the Owners.

(ii) The Charterers shall upon request be named as co-insured. The Owners shall
upon request cause insurers to waive subrogation rights against the Charterers
(as encompassed in Clause 12(e)(i)). Co-insurance and/or waivers of subrogation
shall be given only insofar as these relate to liabilities which are properly
the responsibility of the Owners under the terms of this Charter Party.



(b)   The Owners shall upon request furnish the Charterers with certificates of
insurance which provide sufficient information to verify that the Owners have
complied with the insurance requirements of this Charter Party.   (c)   If the
Owners fail to comply with the aforesaid insurance requirements, the Charterers
may, without prejudice to any other rights or remedies under this Charter Party,
purchase similar coverage and deduct the cost thereof from any payment due to
the Owners under this Charter Party (see also cls. 37).   15.   Saving of Life
and Salvage   (a)   The Vessel shall be permitted to deviate for the purpose of
saving life at sea without prior approval of or notice to the Charterers and
without loss of Hire provided however that notice of such deviation is given as
soon as possible.   (b)   Subject to the Charterers’ consent, which shall not be
unreasonably withheld, the Vessel shall be at liberty to undertake attempts at
salvage, it being understood that the Vessel shall be off hire from the time she
leaves port or commences to deviate and she shall remain off-hire until she is
again in every way ready to resume the Charterers’ service at a position which
is not less favourable to the Charterers than the position at the time of
leaving port or deviating for the salvage services.       All salvage monies
earned by the Vessel shall be divided equally between the Owners and the
Charterers, after deducting the Master’s, Officers’ and Crew’s share, legal
expenses, value of fuel and lubricants consumed, Hire of the Vessel lost by the
Owners during the salvage, repairs to damage sustained, if any, and any other
extraordinary loss or expense sustained as a result of the salvage.       The
Charterers shall be bound by all measures taken by the Owners in order to secure
payment of salvage and to fix its amount.   (c)   The Owners shall waive their
right to claim any award for salvage performed on property owned by or
contracted to the Charterers, always provided such property was the object of
the operation the Vessel was chartered for, and the Vessel shall remain on hire
when rendering salvage services to such property. This waiver is without
prejudice to any right the Vessel’s Master, Officers and Crew may have under any
title.       If the Owners render assistance to such property in distress on the
basis of “no claim for salvage”, then, notwithstanding any other provisions
contained in this Charter Party and even in the event of neglect or default of
the Owners, Master, Officers or Crew.

(i) The Charterers shall be responsible for and shall indemnify the Owners
against payments made, under any legal rights, to the Master, Officers and Crew
in relation to such assistance.

(ii) The Charterers shall be responsible for and shall reimburse the Owners for
any loss or damage sustained by the Vessel or her equipment by reason of giving
such assistance and shall also pay the Owners’ additional expenses thereby
incurred.

(iii) The Charterers shall be responsible for any actual or potential spill,
seepage and/or emission of any pollutant howsoever caused occurring within the
offshore site and any pollution resulting therefrom, wheresoever it may occur
and including but not limited to the cost of such measures as are reasonably
necessary to prevent or mitigate pollution damage, and the Charterers shall
indemnify the Owners against any liability, cost or expense arising by reason of
such actual or potential spill, seepage and/or emission.

(iv) The Vessel shall not be off-hire as a consequence of giving such
assistance, or effecting repairs under sub-paragraph (ii) of this sub- clause,
and time taken for such repairs shall not count against time granted under
Clause 11(c).

(v) The Charterers shall indemnify the Owners against any liability, cost and/or
expense whatsoever in respect of any loss of life, injury, damage or other loss
to person or property howsoever arising from such assistance.



16.   Lien       The Owners shall have a lien upon all cargoes and equipment
belonging to Charterers for all claims against the Charterers under this Charter
Party and the Charterers shall have a lien on the Vessel for all monies paid in
advance and not earned. The Charterers will not suffer, nor permit to be
continued, any lien or encumbrance incurred by them or their agents, which might
have priority over the title and interest of the Owners in the Vessel. Except as
provided in Clause 12, the Charterers shall indemnify and hold the Owners
harmless against any lien of whatsoever nature arising upon the Vessel during
the Charter Period while she is under the control of the Charterers, and against
any claims against the Owners arising out of the operation of the Vessel by the
Charterers or out of any neglect of the Charterers in relation to the Vessel or
the operation thereof.       Should the Vessel be arrested by reason of claims
or liens arising out of her operation hereunder, unless brought about by the act
or neglect of the Owners, the Charterers shall at their own expense take all
reasonable steps to secure that within a reasonable time the Vessel is released
and at their own expense put up bail to secure release of the Vessel.   17.  
Sublet and Assignment   (a)   Charterers. — The Charterers shall have the option
of subletting, assigning or loaning the Vessel to any person or company not
competing with the Owners, subject to the Owners’ prior approval which shall not
be unreasonably withheld, upon giving notice in writing to the Owners, but the
original Charterers shall always remain responsible to the Owners for due
performance of the Charter Party and contractors of the person or company taking
such subletting, assigning or loan shall be deemed contractors of the Charterers
for all the purposes of this Charter Party. The Owners make it a condition of
such consent that additional Hire shall be paid as agreed between the Charterers
and the Owners having regard to the nature and period of any intended service of

 



--------------------------------------------------------------------------------



 



PART II
“SUPPLYTIME 89” Uniform Time Charter Party for Offshore Service Vessels



    the Vessel.   (b)   If the Vessel is sublet, any additional hire in respect
of Charterers subleting shall be negotiated but in no event shall it be greater
that any documented cost increase to the Owners resulting from such subleting.
assigned or loaned to undertake rig anchor handling and/or towing operations
connected with equipment, other than that used by the Charterers, then a daily
increment to the Hire in the amount as stated in Box 29 or pro rata shall be
paid for the period between departure for such operations and return to her
normal duties for the Charterers.   (c)   Owners. — The Owners may not assign or
transfer any part of this Charter Party without the written approval of the
Charterers, which approval shall not be unreasonably withheld.       Approval by
the Charterers of such subletting or assignment shall not relieve the Owners of
their responsibility for due performance of the part of the services which is
sublet or assigned.   18.   Substitute Vessel       The Owners shall be entitled
at any time, whether before delivery or at any other time during the Charter
Period, to provide a substitute vessel, subject to the Charterers’ prior
approval which shall not be unreasonably withheld.   19.   War   (a)   Unless
the consent of the Owners be first obtained, the Vessel shall not be ordered nor
continue to any port or place or on any voyage nor be used on any service which
will bring the Vessel within a zone which is dangerous as a result of any actual
or threatened act of war, war, hostilities, warlike operations, acts of piracy
or of hostility or malicious damage against this or any other vessel or its
cargo by any person, body or state whatsoever, revolution, civil war, civil
commotion or the operation of international law, nor be exposed in any way to
any risks or penalties whatsoever consequent upon the imposition of sanctions,
nor carry any goods that may in any way expose her to any risks of seizure,
capture, penalties or any other interference of any kind whatsoever by the
belligerent or fighting powers or parties or by any government or rulers.   (b)
  Should the Vessel approach or be brought or ordered within such zone, or be
exposed in any way to the said risks, (i) the Owners shall be entitled from time
to time to insure their interest in the Vessel for such terms as they deem fit
up to its open market value and also in the Hire against any of the risks likely
to be involved thereby, and the Charterers shall make a refund on demand of any
additional premium thereby incurred, and (ii) notwithstanding the terms of
Clause 11 Hire shall be payable for all time lost including any loss owing to
loss of or injury to the Master, Officers, Crew or passengers or to refusal by
any of them to proceed to such zone or to be exposed to such risks.   (c)   In
the event of additional insurance premiums being incurred or the wages of the
Master and/or Officers and/or Crew and/or the cost of provisions and/ or stores
for deck and/or engine room being increased by reason of or during the existence
of any of the matters mentioned in sub-clause (a) the amount of any additional
premium and/or increase shall be added to the Hire, and paid by the Charterers
on production of the Owners’ account therefore, such account being rendered
monthly.   (d)   The Vessel shall have liberty to comply with any orders or
directions as to departure, arrival, routes, ports of call, stoppages,
destination, delivery or in any other way whatsoever given by the government of
the nation under whose flag the Vessel sails or any other government or any
person (or body) acting or purporting to act with the authority of such
government or by any committee or person having under the terms of the war risks
insurance on the Vessel the right to give any such orders or directions.   (e)  
In the event of the outbreak of war (whether there be a declaration of war or
not) between any of the countries stated in Box 30 or in the event of the nation
under whose flag the Vessel sails becoming involved in war (whether there be a
declaration of war or not) either the Owners or the Charterers may terminate
this Charter Party, whereupon the Charterers shall redeliver the Vessel to the
Owners in accordance with PART I if it has cargo or equipment on board after
discharge thereof at destination or, if debarred under this Clause from reaching
or entering it, at a near open and safe port or place as directed by the Owners,
or if the Vessel has no cargo or equipment on board, at the port or place at
which it then is or if at sea at a near, open and safe port or place as directed
by the Owners. In all cases Hire shall continue to be paid and, except as
aforesaid, all other provisions of this Charter Party shall apply until
redelivery.   (f)   If in compliance with the provisions of this Clause anything
is done or is not done, such shall not be deemed a deviation.       The
Charterers shall procure that all Bills of Lading (if any) issued under this
Charter Party shall contain the stipulations contained in sub-clauses (a), (d)
and (f) of this Clause.   20.   Excluded Ports   (a)   The Vessel shall not be
ordered to nor bound to enter without the Owners’ written permission (a) any
place where fever or epidemics are prevalent or to which the Master, Officers
and Crew by law are not bound to follow the Vessel; (b) any ice-bound place or
any place where lights, lightships, marks and buoys are or are likely to be
withdrawn by reason of ice on the Vessel’s arrival or where there is risk that
ordinarily the Vessel will not be able on account of ice to reach the place or
to get out after having completed her operations. The Vessel shall not be
obliged to force ice nor to follow an icebreaker. If, on account of ice, the
Master considers it dangerous to remain at the loading or discharging place for
fear of the Vessel being frozen in and/or damaged he has liberty to sail to a
convenient open place and await the Charterers’ fresh instructions.   (b)  
Should the Vessel approach or be brought or ordered within such place, or be
exposed in any way to the said risks, the Owners shall be entitled from time to
time to insure their interests in the Vessel and/or Hire against any of the
risks likely to be involved thereby on such terms as they shall think fit, the
Charterers to make a refund to the Owners of the premium on demand.      
Notwithstanding the terms of Clause 11 Hire shall be paid for all time lost
including any lost owing to loss of or sickness or injury to the Master,
Officers, Crew or passengers or to the action of the Crew in refusing to proceed
to such place or to be exposed to such risks.   21.   General Average and New
Jason Clause       General Average shall be adjusted and settled in London
unless otherwise stated in Box 31, according to York/Antwerp Rules, 1974, as may
be amended. Hire shall not contribute to General Average. Should adjustment be
made in accordance with the law and practice of the United States of America,
the following provision shall apply:       “In the event of accident, danger,
damage or disaster before or after the commencement of the voyage, resulting
from any cause whatsoever, whether due to negligence or not, for which, or for
the consequence of which, the Owners are not responsible, by statute, contract
or otherwise, the cargo, shippers, consignees or owners of the cargo shall
contribute with the Owners in General Average to the payment of any sacrifices,
loss or expenses of a General Average nature that may be made or incurred and
shall pay salvage and special charges incurred in respect of the cargo.       If
a salving vessel is owned or operated by the Owners, salvage shall be paid for
as fully as if the said salving vessel or vessels belonged to strangers. Such
deposit as the Owners, or their agents, may deem sufficient to cover the
estimated contribution of the cargo and any salvage and special charges thereon
shall, if required, be made by the cargo, shippers, consignees or owners of the
cargo to the Owners before delivery”.   22.   Both-to-Blame Collision Clause    
  If the Vessel comes into collision with another ship as a result of the
negligence of the other ship and any act, neglect or default of the Master,
mariner, pilot or the servants of the Owners in the navigation or the management
of the Vessel, the Charterers will indemnify the Owners against all loss or
liability to the other or non-carrying ship or her owners insofar as such loss
or liability represent loss of or damage to, or any claim whatsoever of the
owners of any goods carried under this Charter Party paid or payable by the
other or non-carrying ship or her owners to the owners of the said goods and
set-off, recouped or recovered by the other or non-carrying ship or her owners
as part of their claim against the Vessel or the Owners. The foregoing
provisions shall also apply where the owners, operators or those in charge of
any ship or ships or objects other than or in addition to the colliding ships or
objects are at fault in respect of a collision or contact.   23.   Structural
Alterations and Additional Equipment       The Charterers shall have the option
of, at their expense, making structural alterations to the Vessel or installing
additional equipment with the written

 



--------------------------------------------------------------------------------



 



PART II
“SUPPLYTIME 89” Uniform Time Charter Party for Offshore Service Vessels



    consent of the Owners which shall not be unreasonably withheld but unless
otherwise agreed the Vessel is to be redelivered reinstated, at the Charterers’
expense to her original condition. The Vessel is to remain on hire during any
period of these alterations or reinstatement. The Charterers, unless otherwise
agreed, shall be responsible for repair and maintenance of any such alteration
or additional equipment (see also Clause 51).   24.   Health and Safety      
The Owners shall comply with and adhere to all applicable international,
national and local regulations pertaining to health and safety, and such
Charterers’ instructions as may be appended hereto.   25.   Taxes       Each
party shall pay taxes due on its own profit, income and personnel. The
Charterers shall pay all other taxes and dues arising out of the operation or
use of the Vessel during the Charter Period.       In the event of change in the
Area of Operation or change in local regulation and/or interpretation thereof,
resulting in an unavoidable and documented change of the Owners’ tax liability
after the date of entering into the Charter Party or the date of commencement of
employment, whichever is the earlier, Hire shall be adjusted accordingly.   26.
  Early Termination   (a)   For Charterers’ Convenience. — The Charterers may
terminate this Charter Party at any time by giving the Owners written notice as
stated in Box 15 and by paying the settlement stated in Box 14 and the
demobilisation charge stated in Box 16, as well as Hire or other payments due
under the Charter Party.   (b)   For Cause. — If either party becomes informed
of the occurrence of any event described in this Clause, that party shall so
notify the other party, such notice to be given promptly in writing and in any
case within 3 6 days after such information is received, in writing in the form
set out below. Such notice shall be given in every case, irrespective of whether
the party giving notice wishes or intends to terminate the Charter Party and
irrespective of whether the party giving notice knows or has reason to believe
that some or all of the information already is or ought to be known to the party
receiving the notice. If the occurrence has not ceased within 3 6 days after
such notification has been given, this Charter Party may be terminated by either
party, save as expressly set out below, without prejudice to any other rights
which either party may have, under any of the following circumstances.

(i) Requisition. — If the government of the state of registry and/or the flag of
the Vessel, or any agency thereof, requisitions for hire or title or otherwise
takes possession of the Vessel during the Charter Period.

(ii) Confiscation. — If any government, individual or group, whether or not
purporting to act as a government or on behalf of any government, confiscates,
requisitions, expropriates, seizes or otherwise takes possession of the Vessel
during the Charter Period.

(iii) Bankruptcy. — In the event of an order being made or resolution passed for
the winding up, dissolution, liquidation or bankruptcy of either party (“the
insolvent party”) (otherwise than for the purpose of reconstruction or
amalgamation) or if a receiver is appointed or if it suspends payment or ceases
to carry on business. Provided that this Charter Party may not be terminated by
the insolvent party by virtue of this provision.

(iv) Loss of Vessel. — If the Vessel is lost, actually or constructively, or
missing, unless the Owners provide a substitute vessel pursuant to Clause 18. In
the case of termination, Hire shall cease from the date the Vessel was lost or,
in the event of a constructive total loss, from the date of the event giving
rise to such loss. If the date of loss cannot be ascertained or the Vessel is
missing, payment of Hire shall cease from the date the Vessel was last reported.

(v) Breakdown. — If, at any time during the term of this Charter Party, a
breakdown of the Owners’ equipment or Vessel results in the Owners being unable
to perform their obligations hereunder for a period exceeding that stated in Box
32, unless the Owners provide a substitute vessel pursuant to Clause 18. For the
purposes of this provision Owners shall not be deemed to be unable to perform
their obligations hereunder as a result of a breakdown while the Vessel is
undergoing maintenance and repair including drydocking during periods of
accumulated maintenance allowance under clause 11(c).

(vi) Force Majeure. — If a force majeure condition as defined in Clause 27
prevails for a period exceeding 15 consecutive days. Any Force Majeure situation
would not include Charterers equipment.

(vii) Default. — If either party is in repudiatory breach of its obligations
hereunder. Provided that this Charter Party may not be terminated by the party
in repudiatory breach by virtue of this provision.



    The form of notice referred to above shall notify that the party giving
notice in accordance with clause 26 (b) of the Charter Party has become informed
of the occurrence of any event described in this Clause stating all known
particulars, the title of the event and the subclause under which it arises.    
  Termination as a result of any of the above mentioned causes shall not relieve
the Charterers of any obligation for Hire and any other payments due.   27.  
Force Majeure       Neither the Owners nor the Charterers shall be liable for
any loss, damages or delay or failure in performance hereunder resulting from
any force majeure event, including but not limited to acts of God, fire, action
of the elements, epidemics, war (declared or undeclared), warlike actions,
insurrection, revolution or civil strife, piracy, civil war or hostile action,
strikes or differences with workmen (except for disputes relating solely to the
Owners’ or the Charterers, employees), acts of the public enemy, federal or
state laws, rules and regulations of any governmental authorities having or
asserting jurisdiction in the premises or of any other group, organisation or
informal association (whether or not formally recognised as a government), and
any other cause beyond the reasonable control of either party which makes
continuance of operations impossible.   28.   Notices and Invoices       Notices
and invoices required to be given under this Charter Party shall be given in
writing to the addresses stated in Clause 48 Boxes 21, 35 and 36 as appropriate.
  29.   Wreck Removal       If the Vessel sinks and becomes a wreck and an
obstruction to navigation and has to be removed upon request by any compulsory
law or authority having jurisdiction over the area where the wreck is placed,
the Owners shall be liable for any and all expenses in connection with the
raising, removal, destruction, lighting or marking of the wreck.   30.  
Confidentiality       All information or data obtained by the Owners in the
performance of this Charter Party is the property of the Charterers, is
confidential and shall not be disclosed without the prior written consent of the
Charterers. The Owners shall use their best efforts to ensure that the Owners,
any of their sub-contractors, and employees and agents thereof shall not
disclose any such information or data.   31.   Law and Arbitration   (a)*   This
Charter Party shall be governed by English law and any dispute arising out of
this Charter Party shall be referred to arbitration in London, one arbitrator
being appointed by each party, in accordance with the Arbitration Acts 1950 and
1979 or any statutory modification or re-enactment thereof for the time being in
force. On the receipt by one party of the nomination in writing of the other
party’s arbitrator, that party shall appoint their arbitrator within 14 days,
failing which the arbitrator already appointed shall act as sole arbitrator. If
two arbitrators properly appointed shall not agree they shall appoint an umpire
whose decision shall be final.   (b)*   Should any dispute arise out of this
Charter Party, the matter in dispute shall be referred to three persons at New
York, one to be appointed by each of the parties hereto, and the third by the
two so chosen; their decision or that of any two of them shall be final, and for
purpose of enforcing any award, this agreement may be made a rule of the Court.
The arbitrators shall be members of the Society of Maritime Arbitrators, Inc. of
New York and the proceedings shall be conducted in accordance with the rules of
the Society.   (c)*   Any dispute arising out of this Charter Party shall be
referred to arbitration at the place stated in Box 33 subject to the law and

 



--------------------------------------------------------------------------------



 



PART II
“SUPPLYTIME 89” Uniform Time Charter Party for Offshore Service Vessels



    procedures applicable there.   (d)   If Box 33 in PART I is not filled in,
sub-clause (a) of this Clause shall apply.   *   (a), (b) and (c) are
alternatives; state alternative agreed in Box 33.   32.   Entire Agreement      
This is the entire agreement of the parties, which supersedes all previous
written or oral understandings and which may not be modified except by a written
amendment signed by both parties.   33.   Severability Clause       If any
portion of this Charter Party is held to be invalid or unenforceable for any
reason by a court or governmental authority of competent jurisdiction, then such
portion will be deemed to be stricken and the remainder of this Charter Party
shall continue in full force and effect.   34.   Demise       Nothing herein
contained shall be construed as creating a demise of the Vessel to the
Charterers.   35.   Definitions       “Well” is defined for the purposes of this
Charter Party as the time required to drill, test, complete and/or abandon a
single borehole including any side-track thereof.       “Offshore unit” is
defined for the purposes of this Charter Party as any vessel offshore
installation, structure and/or mobile unit used in offshore exploration,
construction, pipelaying or repair, exploitation or production.       “Offshore
site” is defined for the purposes of this Charter Party as the area within three
nautical miles of an “offshore unit” from or to which the Owners are requested
to take their Vessel by the Charterers.       “Employees” is defined for the
purposes of this Charter Party as employees, directors, officers, servants,
agents or invitees.   36.   Headings       The headings of this Charter Party
are for identification only and shall not be deemed to be part hereof or be
taken into consideration in the interpretation or construction of this Charter
Party.

 



--------------------------------------------------------------------------------



 



Additional clauses to Bimco Supplytime 89 Charter Party reference CABLE SHIPPING
INC. / TORCH OFFSHORE INC. dated Cardington England, 28 January 2004.



37.   Insurance       Owners shall provide to Charterers copies of Vessel’s
present insurances and shall maintain these during the full period of the
Charter Party. These include Hull & Machinery insurance, P&I and SPS covers. The
Charterers, shall also provide to the Owners copies of insurances relating to
their equipment and personnel.       Any insurance/P&I Club cover excess as may
be required by the Charterers and / or Client over and above the Owners’ normal
cover will be for the Charterers’ account and in any event subject to Owners’
Insurance company approval of Charterers’ demand. Extra war risks premium
/expenses as well as extra wages for crew etc, if applicable, to be for
Charterers’ account. Also any additional cost caused to the Owners due to the
P&I insurance extra cover to be obtained through a Mexican Insurance broker and
which Owners are unable to recover from their current P&I insurers, shall be for
Charterers’ account.   38.   Clarification to Clause 11(c) — Suspension of Hire
  (c)   Maintenance & Drydocking: Owners agree that the Vessel will only be
drydocked as per Class requirements during the period of this charter unless
damage to the Vessel’s hull or machinery has occurred which prevents the Vessel
from performing without repairs. Owners shall however be entitled to carry out
general maintenance work to the Vessel and the Vessel’s equipment provided such
maintenance, preventive or corrective work does not interfere with Charterers’
operations at the time.       Charterers’ representative onboard must
immediately notify the Master, of his intention to put the Vessel off-hire
giving grounded arguments for doing so, and agree with Master on a daily basis
any off-hire periods, which shall be signed by Charterers’ representative
onboard on behalf of the Charterers and by the Captain onboard on behalf of he
Owners. These reports shall form the basis of invoicing procedures.   39.   ISM
Code       The Owners undertakes that both the Vessel and the company owning
and/or operating the Vessel, as defined in the ISM code, shall comply with the
requirement of this code. The Owners shall provide a copy of the relevant
Document Of Compliance (DOC) and Safety Management Certificate (SMC) to the
Charterers.   40.   Technicians       Charterers shall have the right to utilise
the technicians space on board the Vessel and shall keep the Owners regularly
advised of the number of technicians expected to be on board at any one time.
The total number on board shall never exceed the number specified in the
Vessel’s safety equipment certificate. The number of technicians that can be
carried on board the Vessel shall be mutually agreed after consideration of the
number of any additional crew that may be required by the Vessel.   41.   Crew
Changes       The Owners shall be responsible for arranging timely relief of the
Owners’ personnel on board the Vessel which shall be achieved by Charterers
fulfilling their obligations as set out below.       The Charterers shall
provide the Owners with a specific and regular programme of the Vessel’s
movements for a minimum of 14 days in advance which also shall include the
number of Charterers’ technicians.       When a crew change needs to be effected
in or through a country that has visa regulations, Charterers shall give the
Owners sufficient notice thereof for the Owners to complete and obtain visas for
the crew joining or leaving the Vessel.       When or where the crew changes
need to be effected offshore by helicopter or supply vessel, Owners shall be
responsible for the timely arrival and cost of any of their joining crew up to
the appropriate heliport or ship berth. Charterers shall be responsible for the
cost and arrangement of the transport to the Vessel’s offshore location for all
of the joining crew and until their arrival on board the Vessel. The
transportation cost and arrangement for any crew leaving the Vessel from the
offshore location shall be for the account of the Charterers until the crew’s
arrival onshore at an appropriate heliport or ship berth, from which point the
Owners shall become responsible for all repatriation arrangements and associated
costs for Owners’ personnel only.       Charterers shall make their own
arrangements and be responsible for the cots incurred for personnel changes of
those persons appointed and or supplied by the Charterers or their clients. Such
arrangements shall be co-ordinated with the Owners and/or the Master of the
Vessel.   42.   Charter Hire       This shall be payable per day or pro rata for
a part of a day pursuant to Clause 10 and boxes 19 and/or 20 as appropriate, and
excluding all catering and accommodation services, fuel, lubes, polable water,
provisions, garbage disposal and slop removal, dues, fees, taxes, cranage and
pilot fees, which shall be for Charterers’ account.   43.   Minimum Crewing of
the Vessel       When the Vessel is operational, the following crew shall be
provided and paid for by the Owners.



  1)   Master (DP licenced)     2)   Night Master (DP licenced)     3)   DPO    
4)   DPO

 



--------------------------------------------------------------------------------



 



  5)   Chief Engineer     6)   2nd Engineer     7)   3rd Engineer     8)   3rd
Engineer     9)   Electrician     10)   Motorman     11)   Bosun     12)   AB  
  13)   AB     14)   Cook     15)   Cook     16)   Steward     17)   Steward    
18)   Steward     19)   Steward



    Owners officers to be proficient in English language.       Owners will
employ, when available, European officers and European/Filipino ratings.   44.  
Vessel’s Name and Charterers’ Markings and Logos       The Charterers have the
right to display prominently on both sides of the Vessel their own logo and
markings during the period of the charter. All costs in this connection shall be
for Charterers account.   45.   Communication       Charterers or their clients
use of the Vessel’s communications system shall be recharged by the Owners to
the Charterers at cost plus 10% handling.   46.   Taxes       Any/all local
taxes and or dues/levies calculated on ship/hire shall be for Charterers’
account.   47.   Owners’ Right to Sell       The Owners shall have the right at
any time to sell the Vessel during the period of the charter and the new Owners
shall be required to perform this Charter Party. However, Charterers shall have
the right to terminate Charter Party without penalty, should new Owners be
competitors and/or represent a conflict with the activities of Charterers.   48.
  Contacts and Notices

         
 
  (a)   The Owners Commercial Manager is:

      GO-DP Ltd

      Tamal 3, 36 Birbirkarn Hill

      ST. JULIANS

      STJ 15 — MALTA

      contact name: Mr. Simon Florini Lowell

      phone: +356 21 383882

      fax: +356 21 383795

      e-mail: godp@maltanet.net
 
       

      The Owners Technical Manager is:

      Argo srl

      Vin Monteruscello, 75 -

      80078 Pozzuoli (Naples) — ITALY

      contact name: Cap. Vincenzo Fevola (General Manager)

      phone: +39 081 5230901

      fax: +39 081 5230913

      e-mail: info@argosri.com

      mob. phone: +39 3484092172
 
       

  (b)   The Charterers VP Operations is:

      Torch Offshore Inc.

      401 Whitney Avenue, Suite 400

      Gretna, Louisiana 70056, USA

      contact name: W. Bergeron

      phone: +1 504 367 7030

      fax: +1 504 367 7075

      e-mail: w.bergeron@torchine.com



49.   Classification       Owners undertake to keep the Vessel in class
throughout the charter period. However, the classification of Charterers
equipment, such as diving system, etc. shall be Charterers responsibility and
for their account.

2



--------------------------------------------------------------------------------



 



50.   Victualling and Accommodation       With reference to box 26, box 27 and
clause 5(c)(i), Charterers shall provide and pay for all victuals and
cooking/janitoring consumables at no cost to the Owners. The crew list includes
2 cooks and 4 stewards which Charterers consider sufficient for up to 80 people
on board. If the number of persons on board increases to between 80 and 100 then
Charterers shall provide one additional steward. If the number of persons on
board is over 100, then Charterers shall provide another additional steward.  
51.   Rig-Up Period       Owners shall grant Charterers a Rig-Up period of
maximum 21 continuous days from delivery at half the operational day rate (i.e.
US$ 7,250.00 per day) for the installation of Charterers equipment. During this
period only one interruption for a maximum of 15 continuous days will be allowed
to consent Charterers to take opportunities to earn revenues if some potential
short term work occurs; the hire rate applicable during such an operational
period will be US$ 14,500.00 per day. During the Rig-Up period, Owners will have
the option to reduce crew; Charterers will give one week notice to mobilize full
crew, when ready to move into operational mode.   52.   Purchase Option      
This agreement includes purchase options for which declarations may be made
during the charter period by the dates specified below.       The option prices
are:


    On 2 September 2005 (option to be declared by 2 May 2005):   US$
14,750,000.00 On 2 March 2006 (option to be declared by 2 November 2005):   US$
13,450,000.00 On 2 September 2007 or thereafter during the Charter Party (option
to be declared by 2 May 2006):   US$ 10,950,000.00



    The terms of a purchase shall be governed by the Saleform 1993 as attached.
  53.   New Additional Clause       With reference to Clause 31 of Charter
Party, in the event that legal proceedings or arbitration be instituted during
the period of charter, neither Charterers shall be entitled to arrest the Vessel
nor the Owners shall be entitled to arrest any of Charterers’ properties until
the arbitration is awarded.       End of Part II

     
The Owners
  The Charterers
 
   
(SIGNATURE) [d13484d1348400.gif]
  (SIGNATURE) [d13484d1348401.gif]

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------



 



(CABLE SHIPPING LOGO) [d13484d1348402.gif]

ANNEX “A” to Uniform Time Charter Party for Offshore Service Vessels
Code Name: Supplytime 89 “-mv MIDNIGHT HUNTER/TORCH — dated Cardington 28
January 2004

Mv “MIDNIGHT HUNTER” (Ex G. MURRAY)(Class 2 DP)

     
Flag/Classification:
   
Flag
  St. Vincent & the Grenadines
Port of Registry
  Kingstown
Official Number
  8714
IMO Number
  7628760
Call Sign
  J8B2242
Classification
  RINA C (Maltese Cross) Supply Vessel; Special Service (Research Ship)
Dynapos AM/AT R, ELI — Unrestricted Navigation
 
   
Main particulars:
   
Built
  1978 Far East Livingstone Shipyard — Singapore
Reconstructed
  2002 (Poland)
Commissioned
  2002 (Poland)
LOA
  104,00 m (incl. anchor racks)
LBP
  92,20 m
Breadth
  18,80 m (moulded) — 20,90 m (extreme incl. anchor racks)
Depth
  6,70 m
Draft Summer
  5,20 m
 
   
Capacities:
   
Displacement
  8150 t
Deadweight
  4500 t
GT/NT
  4070/1221
Clear deck space
  about 1000 sqm
Deck strength
  10 ts/sqm (as per RINA Statement No. 79019/03/XL/5/fsu)
Diesel Oil
  abt 1000 t
Fresh Water
  abt 1000 t
Ballast Water
  abt 1000 r
 
   
Machinery:
   
Engines
  2 x 1500 Hp Wichmann 5AX, 375 RPM
Propellers
  2 x CPP
Aft Thrusters
  2 x 2000 Hp Brunvoll azimuth thrusters

  1 x 800 Hp Brunvoll tunnel thruster
Bow Thrusters
  2 x 800 Hp Brunvoll tunnel thrusters + 1 x 1000 Hp Brunvoll tunnel thruster
Generators
  5 x 1135 kW Caterpillar CAT3516 1800 rpm 60 Hz

  3 x 340 kW Detroit Diesel S71 1800 rpm 60 Hz
Emergency Generator
  1 x 260 kW Detroit Diesel S57 1800 rpm 60 Hz

Page 1 of 2

--------------------------------------------------------------------------------

Commercial Managers: GO/DP Ltd. Tamal 3, 36 Birkirkarn Hill, St. Julians STJ 15,
Malta
Tel: (+356) 21 383882 Fax: (+356) 21 383795 E-mail: godp@maltanet.net

 



--------------------------------------------------------------------------------



 



         
Deck machinery:
       
Cranes
  1 x 40t @ 6m (22t @ 10m - 4,5t @ 24m) single pull telescopic crane
1 x Liebherr B10/2426, 10t @ 2,5 - 22m)  
 
       
Mooring Equipment
  2 x double drum Brattvaag hydraulic low pressure winches
60t linepull @ 12,7 m/min; Length of wires 1000m x 51mm diam, each 4 x 6t
anchors
 
       
Speed/Fuel consumption:
  Full speed abt 11,5 Kn, abt 23t gasoil x day  

  Economic speed abt 9 Kn, abt 10t gasoil x day  

  DP abt 7-14 t gasoil x day  

  Stand-by abt 2 t gasoil x day  
 
       
Dynamic Positioning System:
  Simrad SDP 21 (full redundancy) positioning system
 
       
Reference System:
  Simrad HiPAP and Taut Wire    
 
       
Interface:
  Dual DGPS    
 
       
Accommodation:
  Total berths: 128 (12 single + 24 double cabins + 17 four bed cabins) incl.
crew
All cabins fitted with own facilities and air conditioning
 
       
Others:
  Helicopter deck
Moon pool
Conference room
Offices
On-off Line
Gymnasium
Hospital
Recreation rooms
Mess rooms
Helideck reception
20,1m diameter
7,6 x 6,1m
10 sqm
50 sqm
56 sqm
35 sqm
16 sqm
65 sqm
105 sqm
16 sqm  
 
  The vessel fully complies with the latest SOLAS requirements (2001)

Page 2 of 2

--------------------------------------------------------------------------------

Commercial Managers: GO/DP Ltd. Tamal 3, 36 Birkirkarn Hill, St. Julians STJ 15,
Malta
Tel: (+356) 21 383882 Fax: (+356) 21 383795 E-mail: godp@maltanet.net

 



--------------------------------------------------------------------------------



 



         
(RINA USA LOGO) [d13484d1348403.gif]
  RINA USA, Inc.    

  Fort Lauderdale Area Office    

STATEMENT No. 79019/03/XL/S/fsu

To whom it may concern

For the motor ship named:

“MIDNIGHT HUNTER”

         
Flag
  : St. VINCENT and the GRENADINES    
Gross tonnage
  : 3993 GT (approx)    
Keel laid
  : 2001    
Port of registry
  : KINGSTOWN, 8714    
Call Sign
  : J8B2242    
RINA number
  : 79019    
IMO number
  : 7628760    

This is to certify that the primary supporting members (beams and girders) of
the main deck, aft of frame No. 33, are deemed capable to sustain a linearly
distributed cargo load corresponding to an uniform cargo deck load of 10 t/m2.

         
Issued at Fort Lauderdale
      on February 8, 2003

  (STAMP) [d13484d1348404.gif]   (RINA LOGO &;amp -s- F. Sulfer signature)
[d13484d1348405.gif]

     

--------------------------------------------------------------------------------

 

RINA carries out its duties through officers or other persons it considers
possess all the requirements of suitability and competence for the tasks which
have in any case whatsoever, (even if its opinions are requested on matters not
expressly covered by Rules) assume the liabilities pertaining to the designers,
been assigned to them. In its capacity as expert RINA only expresses opinions
and evaluations of compliance with its own rule requirements and does not,
shipowners, builders, test inspectors, shipyards or any person or organization
responsible by law or contractually for providing guarantees for all of whom the
respective liabilities remain unchanged even in the case of consultative actions
by RINA. For what concerns the tasks taken on and carried out directly, other
than those delegated, dealt with in the following sentence, RINA is answerable
in law terms. Within the context of the tasks under the responsibility of RINA
as delegate of the Italian Merchant Marine Ministry, liability can only be
recognized in the case of fraud or gross negligence by the officers or the
persons encharged. In no case shall the liability, regardless of the amount of
damage reported, exceed a value equal to 5 times the total of the fees received
by RINA as consideration of the services rendered from which the damage reported
derives.

     
RINA USA, Inc.
  RINA S.p.A.
13450 W. Sunrise Blvd., Suite 350
  Gruppo REGISTRO ITALIANO NAVALE
Sunrise, FL 33323 — USA
  Head Office: Via Corsica, 12 16128 Genova — Italy
Tel : (954) 638-0408
  Tel : +39 010 53851
Fax : (954) 638-0409
  Fax : +39 010 5351000
E-mail: Fortlauderdale.Office@rina.org
  Web : www.rina.org

 



--------------------------------------------------------------------------------



 



ANNEX “B” to Uniform Time Charter Party for Offshore Service Vessels
Code Name: “SUPPLYTIME 89” — MV MIDNIGHT HUNTER / TORCH — dated January 28 2004
(SEAL) [d13484d1348406.gif]

--------------------------------------------------------------------------------

INSURANCE



    Insurance policies (as applicable) to be procured and maintained by the
Owners under Clause 14:   (1)   Marine Hull Insurance. — Hull and Machinery
Insurance shall be provided with limits equal to those normally carried by the
Owners for the Vessel.   (2)   Protection and Indemnity (Marine Liability)
Insurance. — Protection and Indemnity or Marine Liability insurance shall be
provided for the Vessel with a limit equal to the value under paragraph 1 above
or U.S. $5 million, whichever is greater, and shall include but not be limited
to coverage for crew liability, third party bodily injury and property damage
liability, including collision liability, towers liability (unless carried
elsewhere).   (3)   General Third Party Liability Insurance. — Coverage shall be
for:


Bodily Injury   per person Property Damage   per occurrence.



(4)   Workmen’s Compensation and Employer’s Liability Insurance for Employees. —
Covering non-employees for statutory benefits as set out and required by local
law in area of operation or area in which the Owners may become legally obliged
to pay benefits.   (5)   Comprehensive General Automobile Liability Insurance. —
Covering all owned, hired and non-owned vehicles, coverage shall be for:

     
Bodily Injury
  According to the local law.
Property Damage
  In an amount equivalent to single limit per occurrence.



(6)   Such other insurances as may be agreed.

 



--------------------------------------------------------------------------------



 



ANNEX “C” to Uniform Time Charter Party for Offshore Service Vessels
Code Name: “SUPPLYTIME 89” MV MIDNIGHT HUNTER/TORCH – dated 28 January 2004
(SEAL) [d13484d1348406.gif]

--------------------------------------------------------------------------------

AGREEMENT FOR MUTUAL INDEMNITY AND WAIVER OF RECOURSE

(Optional, only applicable if stated in Box 28 in PART I)



    This Agreement is made between the Owners and the Charterers and is premised
on the following:   (a)   The Charterers and the Owners have entered into a
contract or agreement dated as above regarding the performance of work or
service in connection with the Charterers’ operations offshore (“Operations”);  
(b)   The Charterers and the Owners have entered into, or shall enter into,
contracts or agreements with other contractors for the performance of work or
service in connection with the Operations;   (c)   Certain of such other
contractors have signed, or may sign, counterparts of this Agreement or
substantially similar agreements relating to the operations (“Signatory” or
collectively “Signatories”); and   (d)   The Signatories wish to modify their
relationship at common law and avoid entirely disputes as to their liabilities
for damage or injuries to their respective property or employees;       In
consideration of the premises and of execution of reciprocal covenants by the
other Signatories, the Owners agree that:   1.   The Owners shall hold harmless,
defend, indemnify and waive all rights of recourse against the other Signatories
and their respective subsidiary and affiliate companies, employees, directors,
officers, servants, agents, invitees, vessel(s), and insurers, from and against
any and all claims, demands, liabilities or causes of action of every kind and
character, in favour of any person or party, for injury to, illness or death of
any employee of or for damage to or loss of property owned by the Owners (or in
possession of the Owners by virtue of an arrangement made with an entity which
is not a Signatory) which injury, illness, death, damage or loss arises out of
the Operations, and regardless of the cause of such injury, illness, death,
damage or loss even though caused in whole or in part by a pre-existing defect,
the negligence, strict liability or other legal fault of other Signatories.   2.
  The Owners (including the Vessel) shall have no liability whatsoever for
injury, illness or death of any employee of another Signatory under the Owners’
direction by virtue of an arrangement made with such other Signatory, or for
damage to or loss of property of another Signatory in the Owners’ possession by
virtue of an arrangement made with such other Signatory. In no event shall the
Owners (including the Vessel) be liable to another Signatory for any
consequential damages whatsoever arising out of or in connection with the
performance or non-performance of this Agreement, including, but not limited to,
loss of use, loss of profits, shut-in or loss of production and cost of
insurance.   3.   The Owners undertake to obtain from their insurers a waiver of
rights of subrogation against all other Signatories in accordance with the
provisions of this Agreement governing the mutual liability of the Signatories
with regard to the Operations.   4.   The Owners shall attempt to have those of
their subcontractors which are involved in the Operations become Signatories and
shall promptly furnish the Charterers with an original counterpart of this
Agreement or of a substantially similar agreement executed by its
subcontractors.   5.   Nothing contained in this Agreement shall be construed or
held to deprive the Owners or the Charterers or any other Signatory as against
any person or party, including as against each other, of any right to claim
limitation of liability provided by any applicable law, statute or convention,
save that nothing in this Agreement shall create any right to limit liability.
Where the Owners or the Charterers or any other Signatory may seek an indemnity
under the provisions of this Agreement as against each other in respect of a
claim brought by a third party, the Owners or the Charterers or any other
Signatory shall seek to limit their liability against such third party.   6.  
The Charterers shall provide the Owners with a copy of every counterpart of this
Agreement or substantially similar agreement which is executed by another
Signatory pertaining to the Operations, and shall, in signing this, and in every
counterpart of this Agreement, be deemed to be acting as agent or trustee for
the benefit of all Signatories.   7.   This Agreement shall inure to the benefit
of and become binding on the Owners as to any other Signatories on the later of
the date of execution by the Owners and the date of execution of a counterpart
of this Agreement or a substantially similar agreement by such other Signatory
pertaining to the Operations.   8.   Any contractor, consultant, sub-contractor,
etc., performing work or service for the Charterers or another Signatory in
connection with the Operations which has not entered into a formal contract for
the performance of such work or service may nevertheless become a Signatory by
signing a counterpart of this Agreement or a substantially similar agreement
which shall govern, as to the subject of this Agreement, the relationship
between such new Signatory and the other Signatories and also by extension its
relations with the Charterers.   9.   This Agreement may be executed in any
number of counterparts or substantially similar agreements as necessary but all
such counterparts shall together constitute one legal instrument.

 